DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated on 06/30/2022.
Claims 1, 3, 7-8, 10, 14-15 and 17-20 have been amended and all other claims are previously presented.
Claims 1-20 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application filed on October 10, 2019 does not claims any priority. 

Information Disclosure Statement
The following Information Disclosure Statements in the instant application submitted in compliance with the provisions of 37 CFR 1.97, and thus, have been fully considered:
IDS filed on 11 May 2022.
Examiner’s Note
Examiner had contacted applicant representative and suggested amendments to independent claim(s) to move forward the prosecution. The applicant’s representative had declined the offer.
Response to Arguments
Applicant’s amendment, filed on June 30, 2022 has claims 1, 3, 7-8, 10, 14-15 and 17-20 amended and all other claims are previously presented. Among the amended claims, claims 1, 8, 15 and 18 are independent ones, and thus, the amendment necessitates a new ground of rejection.
The prior rejections of 35 U.S.C. 112(b) of claims 8 and 10 has been withdrawn in view of the amendment received on June 30, 2022.
The prior rejections of 35 U.S.C. 112(d) of the claims 19 and 20 has been withdrawn in view of the amendment received on June 30, 2022.
Applicant’s remark, filed on June 30, 2022 on top of page 10 regarding, “Applicant respectfully submits that the cited references fails to disclose, teach, or suggest at least these elements of claim 1. More specifically, Savagaonkar and Mitsui at least fail to teach or suggest extracting a watermark from input, obtaining a hash of the watermark, and embedding the hash of the watermark into an output” has been considered, and found persuasive, however Examiner submits that newly cited art by Dietl Josef (WIPO PUB. # WO 2005/060152) along with the previously cited arts by Mitsui and Savaganoker teaches these limitations. Particularly Mitsui teaches,  an image processing system comprises an image providing apparatus which provides an image file, from which a digital watermark information can be extracted by using a watermark key that includes an authentication information which authenticates the image file provided by an valid provider, and the watermark key of the image file; and an image utilizing apparatus which extracts the digital watermark information from the image file provided by the image providing apparatus using the watermark key provided by the image providing apparatus, verifies whether the watermark key has been tampered or not using the authentication information in the watermark key, verifies whether the image file has been tampered or not using the verified watermark key, and displays the verified image file. (Abstract). An apparatus identifying value D24a(m) for identifying the image processing apparatus 102(m), which is a provider, and an image identifying value D24c(m) for identifying the original image A(m) are used. This image identifying value D24c(m) is a hash value in the case of the second embodiment. This hash value is generated by the one-way hash function such as MD4 and MD5 of the RSA Security Inc. (United States), and SHA, Secure Hash Algorithm, and so on. Therefore, the authentication information generating means 24(m) has an apparatus identifying value storing unit 24a(m), which stores the apparatus identifying value D24a(m), and an hash value generating unit 24C(m), which generates the hash value for each time of processing of the original image A(m) as the image identifying value D24c(m) that numbers the original image A(m). The watermark key generating means 25(m) generates the watermark key B22(m) which includes the apparatus identifying value D24a(m) and the image identifying value D24b(m) as a hash value. To generate the hash value, an initial value c(m) is needed. The initial value c(m) is set beforehand, for example, at the start of the operation of the system. When the operation of the system starts, the hash value generating unit 24C(m) generates the hash value from the initial value c(m). The hash value generating unit 24C(m) then generates the hash value of the present image using the feedback hash value generated for the previous image. The watermark key generating means 25(m) generates the watermark key B22(m) using the hash value of the present image. (CL(16), LN(4-34)). The image managing server 103 and the image inputting apparatus 101(M) can verify each other whether the water mark key is valid as shown in the first embodiment. Thus, the explanation for the image managing server 103 and the image displaying apparatus 105(M) will be omitted. When the MAC address D24f(m) is used, the MAC address D24f(m) of the image processing apparatus, which sends the watermark key B22(m), can be recognized by the image managing server 103. Therefore, it is possible to compare the MAC address D24f(m) and the apparatus identifying value separated from the watermark key B22(m) without providing the storing unit for storing the MAC address D24f(m). (CL(20), LN(40-55)). It is preferable to use the watermark key B22(m) which includes the authentication information in which the hash value is added to the creator information D24e(m). (CL(19), LN(60-62)). FIG. 16 shows a block diagram which shows the function of the image processing apparatus of the seventh embodiment. This image processing apparatus 106(m) has a digital watermark embedding unit 61(m), a watermark key generating unit 62(m), and a MAC address detecting unit 64d(m). The digital watermark embedding unit 61(m) outputs the processed image C(m) by embedding an digital watermark, which is embedded for detecting tampering with the original image A(m), into the original image A(m) using the watermark key B62(m). (CL(22), LN(25-31)). Dietl teaches, a one-way hash is calculated for an electronic document and a digital watermark representing the one-way hash is embedded in a signature document. (Abstract). A representation of the one-way hash calculated at the time of signing is embedded as a digital watermark in the signature document before the electronic handwritten signature is applied. Once the electronic handwritten signature is applied, attempts to tamper with or remove and replace the digital watermark, or to apply a second digital watermark, can be detected by inspecting a black line representing the electronic handwritten signature for alterations. For additional security, the one-way hash calculated at the time of signing can be encrypted using a private key belonging to a device used for the electronic signature process, and a representation of the encrypted one-way hash is embedded in the signature document. (¶25). Thus combination of Mitsui and Dietl teaches the limitations, “extracting a watermark from input, obtaining a hash of the watermark, and embedding the hash of the watermark into an output”. The motivation/suggestion for doing so would be to verify a signed document and to avoid forging of a signature on a document.  
Applicant further recites similar remarks as listed above for dependent claims, 2, 3, 9-10, 16-17 and 19-20. Please see response for remarks in above paragraph 12 that clearly shows how the cited prior arts Savagaonkar, Mitsui, Dietl and Pogorelik clearly teaches the claimed limitations.

Applicant further recites similar remarks as listed above for dependent claims, 4-5. Please see response for remarks in above paragraph 12 that clearly shows how the cited prior arts Savagaonkar, Mitsui, Dietl and De Castro clearly teaches the claimed limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Savaganoker et al. (US PGPUB. # US 2021/0034788, hereinafter “Savaganoker”, provided by applicant in an IDS), and further in view of Yasuhiro Mitsui (US PAT. # US 7,222,235, hereinafter “Mitsui”), and further in view of Dietl Josef (WIPO PUB. # WO 2005/060152, hereinafter “Dietl”).

Regarding Claim 1, Savaganoker teaches,
A computer-implemented method of a data processing (DP) accelerator, the method comprising: 
receiving, at a DP accelerator from a host device, a signature kernel specifying an input to the signature kernel; (¶16-¶17, “The microcontroller may endow the PCIe accelerator apparatus with a cryptographic hardware identity and also ensures the integrity of the code running on the AP”, Fig. 2, ¶28, “a TPU may include host interface 202. The host interface 202 can include one or more PCIe connections that enable the TPU 200 to receive instructions that include parameters for a neural network computation”, Fig. 4(420), ¶32, “ at block 420, the one or more PCIe accelerators retrieve the encrypted code and/or data out of memory of the host computing device”, i.e. PCIe accelerator receives an encrypted code (a signature kernel) from a host).
executing the signature kernel by the DP accelerator to: (Fig. 4(430), ¶32, “The one or more PCIe accelerators process the (now unencrypted) code and/or data”, i.e. the code is processed indicates that the code is executed).
generate an output based on the input, (Fig. 4(440), ¶32, “The one or more PCIe accelerators process the (now unencrypted) code and/or data using and generate results at bock 440”, i.e. an output is generated based on input).
and
 transmitting the output to the host device. (Fig. 4(450), “The one or more PCIe accelerator also encrypt the results with the same cryptographic session before sending them back to memory of the host computing device for storage at block 450”, i.e. results are sent back to the host).
Savaganoker does not teach explicitly,
extract a watermark from the input and obtain a hash of the watermark, 
embed the hash of the watermark into the output,  and 
digitally sign the output;
However, Mitsui teaches,
extract a watermark from the input and obtain a hash of the watermark, (Abstract, “an image utilizing apparatus which extracts the digital watermark information from the image file provided by the image providing apparatus using the watermark key provided by the image providing apparatus, verifies whether the watermark key has been tampered or not using the authentication information in the watermark key”, CL(16), LN(11-26), “an apparatus identifying value storing unit 24a(m), which stores the apparatus identifying value D24a(m), and an hash value generating unit 24C(m), which generates the hash value for each time of processing of the original image A(m) as the image identifying value “, CL(20), LN(47-53), “the MAC address D24f(m) of the image processing apparatus, which sends the watermark key B22(m), can be recognized by the image managing server 103. Therefore, it is possible to compare the MAC address D24f(m) and the apparatus identifying value separated from the watermark key B22(m) without providing the storing unit for storing the MAC address D24f(m)”, Fig. 18, CL(23), LN(30-60), “The digital watermark verifying unit 71 verifies whether the digital watermark can be extracted from the processed image C(m) provided by the image processing apparatus 106(m) by using the generated watermark key B72(m)”, i.e. Examiner submits that watermark key has a watermark which is extracted).
embed the [hash] of the watermark into the output, (CL(19), LN(60-62), Fig. 16, CL(22), LN(25-31), “The digital watermark embedding unit 61(m) outputs the processed image C(m) by embedding an digital watermark, which is embedded for detecting tampering with the original image A(m), into the original image A(m) using the watermark key B62(m)”, CL(22), LN(64-67), CL(23, LN(1-20), i.e. watermark is embedded into output) and 
digitally sign the output; (CL(1), LN(60-67), CL(2), LN(1-10), CL(22), LN(31-34), “The watermark key generating unit 62(m) generates the watermark key B62(m). Here, the watermark key B62(m) is explained as a common key that can be used for both embedding and detecting the digital watermark”, CL(22), LN(64-67), CL(23, LN(1-20), i.e. Examiner submits that watermark key including hash is considered as signing the output).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Mitsui with the invention of Savaganoker.
Savaganoker teaches, generating an output and transmitting the output to a host by executing a code received from the host. Mitsui teaches, embedding a watermark into a processing image. Therefore, it would have been obvious to have embed a watermark into a processing image of Mitsui with generating an output and transmitting the output to a host by executing a code received from the host of Savaganoker to authenticate image file based on a watermark to avoid forging of an original image. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Combination of Savaganoker and Mitsui does not teach explicitly,
embed the hash [of the watermark into the output], 
However, Dietl teaches,
embed the hash [of the watermark into the output], (Abstract, “a one-way hash is calculated for an electronic document and a digital watermark representing the one-way hash is embedded in a signature document”, ¶25, “A representation of the one-way hash calculated at the time of signing is embedded as a digital watermark in the signature document”, “a representation of the encrypted one-way hash is embedded in the signature document”, Claim 1, “calculating a one-way hash for an electronic document; embedding a digital watermark representing the one-way hash in a signature document”, i.e. hash of watermark is embedded).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Dietl with the invention of Savaganoker in view of Mitsui.
Savaganoker in view of Mitsui teaches, generating an output and transmitting the output to a host by executing a code received from the host and embedding a watermark into a processing image. Dietl teaches, embedding a hash of watermark into a signature document. Therefore, it would have been obvious to have embedding a hash of watermark into a signature document Dietl  into the teachings of Savaganoker in view of Mitsui to verify a signed document and to avoid forging of a signature on a document. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Regarding Claim 8, it is an apparatus claim of above method claim 1 and therefore Claim 8 is rejected with same rationale as applied against Claim 1 above.
Savaganoker teaches an interface (Fig. 2(202)).

Regarding Claim 15, it is a non-transitory machine-readable medium claim of above method claim 1 and therefore Claim 8 is rejected with same rationale as applied against Claim 1 above.

Regarding Claim 18, Savaganoker teaches, 
A host device, (Fig. 1(110)) comprising: 
a processor; (Fig. 1(112)) and 
a memory coupled to the processor to store instructions that, when executed by the processor, cause the processor to perform (Fig. 1(114)) [operations of digitally signing input] by a data processing (DP) accelerator (Fig. 4(450), “The one or more PCIe accelerator also encrypt the results with the same cryptographic session before sending them back to memory of the host computing device for storage at block 450”, i.e. host receives results from the accelerator) [and embedding the digitally signed input into an output], the operations comprising: 
transmitting, to the DP accelerator, a signature kernel specifying input to the signature kernel, (¶16-¶17, “The microcontroller may endow the PCIe accelerator apparatus with a cryptographic hardware identity and also ensures the integrity of the code running on the AP”, Fig. 2, ¶28, “a TPU may include host interface 202. The host interface 202 can include one or more PCIe connections that enable the TPU 200 to receive instructions that include parameters for a neural network computation”, Fig. 4(420), ¶32, “ at block 420, the one or more PCIe accelerators retrieve the encrypted code and/or data out of memory of the host computing device”, i.e. host transmits an encrypted code (a signature kernel) to an accelerator), to cause the DP accelerator (Fig. 4(450), “The one or more PCIe accelerator also encrypt the results with the same cryptographic session before sending them back to memory of the host computing device for storage at block 450”, i.e. host receives results from the accelerator) [to execute the signature kernel to extract a watermark from the input], and 
receiving, from the DP accelerator, (Fig. 4(450), “The one or more PCIe accelerator also encrypt the results with the same cryptographic session before sending them back to memory of the host computing device for storage at block 450”, i.e. host receives results from the accelerator) [a digitally signed output of the signature kernel that is based upon the input to the signature kernel , wherein a hash of the watermark extracted from the input is embedded into the output].
Savaganoker does not teach explicitly,
[a memory coupled to the processor to store instructions that, when executed by the processor, cause the processor to perform] operations of digitally signing input [by a data processing (DP) accelerator] and embedding the digitally signed input into an output, the operations comprising: 
[transmitting, to the DP accelerator, a signature kernel specifying input to the signature kernel, to cause the DP accelerator], to execute the signature kernel to extract a watermark from the input, and 
[receiving, from the DP accelerator] a digitally signed output of the signature kernel that is based upon the input to the signature kernel, wherein a hash of the watermark extracted from the input is embedded into the output.
However, Mitsui teaches,
[a memory coupled to the processor to store instructions that, when executed by the processor, cause the processor to perform] operations of digitally signing input [by a data processing (DP) accelerator] and embedding the digitally signed input into an output, (CL(19), LN(60-62), Fig. 16, CL(22), LN(25-31), “The digital watermark embedding unit 61(m) outputs the processed image C(m) by embedding an digital watermark, which is embedded for detecting tampering with the original image A(m), into the original image A(m) using the watermark key B62(m)”, CL(22), LN(64-67), CL(23, LN(1-20), “The watermark key generating unit 62(m) generates the watermark key B62(m). Here, the watermark key B62(m) is explained as a common key that can be used for both embedding and detecting the digital watermark”, CL(22), LN(64-67), CL(23, LN(1-20), i.e. Examiner submits that watermark key including hash is considered as signing the output)) the operations comprising: 
[transmitting, to the DP accelerator, a signature kernel specifying input to the signature kernel, to cause the DP accelerator], to execute the signature kernel to extract a watermark from the input, (Abstract, “an image utilizing apparatus which extracts the digital watermark information from the image file provided by the image providing apparatus using the watermark key provided by the image providing apparatus, verifies whether the watermark key has been tampered or not using the authentication information in the watermark key”, CL(16), LN(11-26), “an apparatus identifying value storing unit 24a(m), which stores the apparatus identifying value D24a(m), and an hash value generating unit 24C(m), which generates the hash value for each time of processing of the original image A(m) as the image identifying value “, CL(20), LN(47-53), “the MAC address D24f(m) of the image processing apparatus, which sends the watermark key B22(m), can be recognized by the image managing server 103. Therefore, it is possible to compare the MAC address D24f(m) and the apparatus identifying value separated from the watermark key B22(m) without providing the storing unit for storing the MAC address D24f(m)”, Fig. 18, CL(23), LN(30-60), “The digital watermark verifying unit 71 verifies whether the digital watermark can be extracted from the processed image C(m) provided by the image processing apparatus 106(m) by using the generated watermark key B72(m)”, i.e. Examiner submits that watermark key has a watermark which is extracted) and 
[receiving, from the DP accelerator] a digitally signed output of the signature kernel that is based upon the input to the signature kernel. (CL(1), LN(60-67), CL(2), LN(1-10), CL(19), LN(60-62), Fig. 16, CL(22), LN(25-31), “The digital watermark embedding unit 61(m) outputs the processed image C(m) by embedding an digital watermark, which is embedded for detecting tampering with the original image A(m), into the original image A(m) using the watermark key B62(m)”, CL(22), LN(64-67), CL(23, LN(1-20), “The watermark key generating unit 62(m) generates the watermark key B62(m). Here, the watermark key B62(m) is explained as a common key that can be used for both embedding and detecting the digital watermark”, CL(22), LN(64-67), CL(23, LN(1-20), i.e. Examiner submits that watermark key including hash is considered as signing the output which is a result of input to the code)), wherein a [hash] of the watermark extracted from the input is embedded into the output. (CL(19), LN(60-62), Fig. 16, CL(22), LN(25-31), “The digital watermark embedding unit 61(m) outputs the processed image C(m) by embedding an digital watermark, which is embedded for detecting tampering with the original image A(m), into the original image A(m) using the watermark key B62(m)”, CL(22), LN(64-67), CL(23, LN(1-20), i.e. watermark is embedded into output).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Mitsui with the invention of Savaganoker.
Savaganoker teaches, generating an output and transmitting the output to a host by executing a code received from the host. Mitsui teaches, embedding a watermark into a processing image. Therefore, it would have been obvious to have embed a watermark into a processing image of Mitsui with generating an output and transmitting the output to a host by executing a code received from the host of Savaganoker to authenticate image file based on a watermark to avoid forging of an original image. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Combination of Savaganoker and Mitsui does not teach explicitly,
[receiving, from the DP accelerator a digitally signed output of the signature kernel that is based upon the input to the signature kernel], wherein a hash (Abstract, “a one-way hash is calculated for an electronic document and a digital watermark representing the one-way hash is embedded in a signature document”, ¶25, “A representation of the one-way hash calculated at the time of signing is embedded as a digital watermark in the signature document”, “a representation of the encrypted one-way hash is embedded in the signature document”, Claim 1, “calculating a one-way hash for an electronic document; embedding a digital watermark representing the one-way hash in a signature document”, i.e. hash of watermark is embedded) [of the watermark extracted from the input is embedded into the output].
However, Dietl teaches,
[receiving, from the DP accelerator a digitally signed output of the signature kernel that is based upon the input to the signature kernel], wherein a hash [of the watermark extracted from the input is embedded into the output].
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Dietl with the invention of Savaganoker in view of Mitsui.
Savaganoker in view of Mitsui teaches, generating an output and transmitting the output to a host by executing a code received from the host and embedding a watermark into a processing image. Dietl teaches, embedding a hash of watermark into a signature document. Therefore, it would have been obvious to have embedding a hash of watermark into a signature document Dietl  into the teachings of Savaganoker in view of Mitsui to verify a signed document and to avoid forging of a signature on a document. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Referring to Claims 6 and 13:
Regarding Claim 6, rejection of Claim 1 is included and for the same motivation Savaganoker does not teach explicitly, 
The method of claim 1, further comprising digitally signing, by the signature kernel, the output containing the hash embedded in the output. 
However, Mitsui teaches,
The method of claim 1, further comprising digitally signing, by the signature kernel, the output containing the hash embedded in the output. (CL(16), LN(11-26), “an hash value generating unit 24C(m), which generates the hash value for each time of processing of the original image A(m) as the image identifying value D24c(m) that numbers the original image A(m)”, CL(19), LN(60-62), Fig. 16, CL(22), LN(25-31), “The digital watermark embedding unit 61(m) outputs the processed image C(m) by embedding an digital watermark, which is embedded for detecting tampering with the original image A(m), into the original image A(m) using the watermark key B62(m)”, CL(22), LN(64-67), CL(23, LN(1-20), i.e. hash is embedded into output).

Regarding Claim 13, rejection of Claim 8 is included and Claim 13 is rejected with the same rationale as applied against Claim 6 above. 

Referring to Claims 7 and 14:

Regarding Claim 7, rejection of Claim 6 is included and for the same motivation Savaganoker does not teach explicitly, 
The method of claim 6, wherein a key used to digitally sign the output is obtained from, or is based upon a key obtained from, a secure storage in a security unit of the DP accelerator.
However, Mitsui teaches,
The method of claim 6, wherein a key used to digitally sign the output is obtained from, or is based upon a key obtained from, a secure storage in the security unit of the DP accelerator. (Fig. 9, CL(15), LN(66-67), CL(16), LN(1-5), “This watermark key generating unit 22(m) has an authentication information generating means 24(m) and a watermark key generating means 25(m)”, Fig. 16, CL(22), LN(22-39)).

Regarding Claim 14, rejection of Claim 13 is included and Claim 14 is rejected with the same rationale as applied against Claim 7 above. 


Claims 2-3, 9-10, 16-17  and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Savaganoker et al. (US PGPUB. # US 2021/0034788, hereinafter “Savaganoker”, provided by applicant in an IDS), and further in view of Yasuhiro Mitsui (US PAT. # US 7,222,235, hereinafter “Mitsui”), and further in view of Dietl Josef (WIPO PUB. # WO 2005/060152, hereinafter “Dietl”), and further in view of Pogorelik et al. (WIPO PUB. # WO 2020/142110, hereinafter “Pogorelik”).

Referring to Claims 2, 9 and 16:
Regarding Claim 2, rejection of Claim 1 is included and combination of Savaganoker, Mitsui and Dietl does not teach explicitly,
The method of claim 1, wherein the input comprises an artificial intelligence (AI) model.
However, Pogorelik teaches,
The method of claim 1, wherein the input comprises an artificial intelligence (AI) model. (Fig. 3, Page 5, Lines (4-11), Page 11, Lines (3-25). i.e. input is an artificial intelligence model), 
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Pogorelik with the invention of Savaganoker in view of Mitsui and Dietl.
Savaganoker in view of Mitsui and Dietl teaches, generating an output and transmitting the output to a host by executing a code received from the host and embedding a hash of watermark into a signature document. Pogorelik teaches, AI model is provided as an input for inferences to receive an output result. Therefore, it would have been obvious to have AI model to provide as an input for inferences to receive an output result of Pogorelik into the teachings of Savaganoker in view of Mitsui and Dietl to secure an AI model utilizing a watermark. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 9, rejection of Claim 8 is included and Claim 9 is rejected with the same rationale as applied against Claim 2 above. 

Regarding Claim 16, rejection of Claim 15 is included and Claim 16 is rejected with the same rationale as applied against Claim 2 above. 

Referring to Claims 3, 10 and 17:
Regarding Claim 3, rejection of Claim 2 is included and for the same motivation Savaganoker does not teach explicitly,
The method of claim 2, further comprising: 
executing the Al model on the DP accelerator using second input received from the host device, thereby producing an inference output from the Al model; and
embedding a digitally signed watermark of the Al model into the inference output as a part of the output.
However, Mitsui teaches,
embedding a digitally signed watermark [of the Al model into the inference output] as a part of the output. (CL(19), LN(60-62), Fig. 16, CL(22), LN(25-31), “The digital watermark embedding unit 61(m) outputs the processed image C(m) by embedding an digital watermark, which is embedded for detecting tampering with the original image A(m), into the original image A(m) using the watermark key B62(m)”, CL(22), LN(64-67), CL(23, LN(1-20), i.e. hash is embedded into output).
Combination of Savaganoker, Mitsui and Dietl does not teach explicitly,
executing the Al model on the DP accelerator using second input received from the host device, thereby producing an inference output from the Al model; 
[embedding a digitally signed watermark] of the Al model into the inference output [as a part of the output].
However, Pogorelik teaches,
executing the Al model on the DP accelerator using second input received from the host device, thereby producing an inference output from the Al model; (Fig. 2, Page 10, Lines (16-18), “Technique 200 can begin at circle 2.1. At circle 2.1, input device 152 and/or other computing device 156 can convey input data 124 to hardened system 101. At circle 2.2, hardened system 101 can receive input data 124. For example, input data 124 can be conveyed via interface 130. With some examples, hardener 140 can be coupled to input device 152, other computing device 156, or inference model 122 and arranged to harden inference model 122 against attack vectors”, Fig. 3, Page 11, Lines (33-34), Page 12, Lines (1-5), “At circle 3.5, input device 152 and/or other computing device 156 can convey testing data set 364 to hardened system 101. At circle 3.6, hardened system 101 can receive testing data set 364. For example, testing data set 362 can be conveyed via interface 130. At circle 3.7, inference model 122 can execute or operate upon input data of the testing data set 364 to make some inference or generate output data 126”, i.e. test data is considered as second input and AI model is executed based on second data)
[embedding a digitally signed watermark] of the Al model into the inference output (Fig. 3 (Output data 126), Page 12, Lines (1-5))[as a part of the output].

Regarding Claim 10, rejection of Claim 9 is included and Claim 10 is rejected with the same rationale as applied against Claim 3 above. 

Regarding Claim 17, rejection of Claim 16 is included and Claim 17 is rejected with the same rationale as applied against Claim 3 above. 

Regarding Claim 19, rejection of claim 18 is included and Savaganoker does not teach explicitly
The host device of claim 18, wherein the input comprises an artificial intelligence (Al) model, and the output comprises a digital signature of a watermark of the Al model.
However, Mitsui teaches,
The host device of claim 18, [wherein the input comprises an artificial intelligence (Al) model], and the output comprises a digital signature of a watermark (CL(1), LN(60-67), CL(2), LN(1-10), CL(19), LN(60-62), Fig. 16, CL(22), LN(25-31), “The digital watermark embedding unit 61(m) outputs the processed image C(m) by embedding an digital watermark, which is embedded for detecting tampering with the original image A(m), into the original image A(m) using the watermark key B62(m)”, CL(22), LN(64-67), CL(23, LN(1-20), “The watermark key generating unit 62(m) generates the watermark key B62(m). Here, the watermark key B62(m) is explained as a common key that can be used for both embedding and detecting the digital watermark”, CL(22), LN(64-67), CL(23, LN(1-20), i.e. Examiner submits that watermark key including hash is considered as signing the output which is a result of input to the code (digital signature of watermark)) [of the Al model].
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Mitsui with the invention of Savaganoker.
Savaganoker teaches, generating an output and transmitting the output to a host by executing a code received from the host. Mitsui teaches, embedding a watermark into a processing image. Therefore, it would have been obvious to have embed a watermark into a processing image of Mitsui with generating an output and transmitting the output to a host by executing a code received from the host of Savaganoker to authenticate image file based on a watermark to avoid forging of an original image. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 
Combination of Savaganoker, Mitsui and Dietl does not teach explicitly,
The host[and the output comprises a digital signature of a watermark] of the Al model.
However, Pogorelik teaches,
The (Fig. 2, Page 10, Lines (16-18), “Technique 200 can begin at circle 2.1. At circle 2.1, input device 152 and/or other computing device 156 can convey input data 124 to hardened system 101. At circle 2.2, hardened system 101 can receive input data 124. For example, input data 124 can be conveyed via interface 130. With some examples, hardener 140 can be coupled to input device 152, other computing device 156, or inference model 122 and arranged to harden inference model 122 against attack vectors”) [and the output comprises a digital signature of a watermark] of the Al model. (Fig. 3, Page 5, Lines (4-11), Page 11, Lines (3-25). i.e. input is an artificial intelligence model).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Pogorelik with the invention of Savaganoker in view of Mitsui and Dietl.
Savaganoker in view of Mitsui and Dietl teaches, generating an output and transmitting the output to a host by executing a code received from the host and embedding a hash of watermark into a signature document. Pogorelik teaches, AI model is provided as an input for inferences to receive an output result. Therefore, it would have been obvious to have AI model to provide as an input for inferences to receive an output result of Pogorelik into the teachings of Savaganoker in view of Mitsui and Dietl to secure an AI model utilizing a watermark. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 20, rejection of Claim 19,  is included and for the same motivation Savaganoker does not teach explicitly,
The host device of claim 18, wherein the operations further comprise: transmitting second input to the DP accelerator; and receiving from the DP accelerator, an inference produced by the DP accelerator using the Al model, the inference including a digitally signed watermark of the Al model embedded in the inference.
However, Mitsui teaches,
The host device of 18, [wherein the operations further comprise: transmitting second input to the DP accelerator; and receiving from the DP accelerator, an inference produced by the DP accelerator using the Al model, the inference] including a digitally signed watermark (CL(19), LN(60-62), Fig. 16, CL(22), LN(25-31), “The digital watermark embedding unit 61(m) outputs the processed image C(m) by embedding an digital watermark, which is embedded for detecting tampering with the original image A(m), into the original image A(m) using the watermark key B62(m)”, CL(22), LN(64-67), CL(23, LN(1-20), i.e. hash is embedded into output) [of the Al model embedded in the inference].
Combination of Savaganoker, Mitsui and Dietl does not teach explicitly,
The system of [including a digitally signed watermark] of the Al model embedded in the inference.
However, Pogorelik teaches,
The system of (Fig. 2, Page 10, Lines (16-18), “Technique 200 can begin at circle 2.1. At circle 2.1, input device 152 and/or other computing device 156 can convey input data 124 to hardened system 101. At circle 2.2, hardened system 101 can receive input data 124. For example, input data 124 can be conveyed via interface 130. With some examples, hardener 140 can be coupled to input device 152, other computing device 156, or inference model 122 and arranged to harden inference model 122 against attack vectors”, Fig. 3, Page 11, Lines (33-34), Page 12, Lines (1-5), “At circle 3.5, input device 152 and/or other computing device 156 can convey testing data set 364 to hardened system 101. At circle 3.6, hardened system 101 can receive testing data set 364. For example, testing data set 362 can be conveyed via interface 130) and receiving from the DP accelerator, an inference produced by the DP accelerator using the Al model, the inference [including a digitally signed watermark] of the Al model embedded in the inference. (Fig. 3, Page 11, Lines (33-34), Page 12, Lines (1-5), “At circle 3.5, input device 152 and/or other computing device 156 can convey testing data set 364 to hardened system 101. At circle 3.6, hardened system 101 can receive testing data set 364. For example, testing data set 362 can be conveyed via interface 130. At circle 3.7, inference model 122 can execute or operate upon input data of the testing data set 364 to make some inference or generate output data 126”, i.e. test data is considered as second input and AI model is executed based on second data).

Claims 4-5  and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Savaganoker et al. (US PGPUB. # US 2021/0034788, hereinafter “Savaganoker”, provided by applicant in an IDS), and further in view of Yasuhiro Mitsui (US PAT. # US 7,222,235, hereinafter “Mitsui”), and further in view of Dietl Josef (WIPO PUB. # WO 2005/060152, hereinafter “Dietl”), and further in view of Rodriguez De Castro (US PAT. # 10,200,196, hereinafter “De Castro” ).

Referring to Claims 4 and 11:
Regarding Claim 4, rejection of Claim 1 is included and combination of Savaganoker, Mitsui and Dietl does not teach explicitly,
The method of claim 1, further comprising: 
exchanging one or more keys between the host device and the DP accelerator; and 
establishing a secure link between the host device and the DP accelerator using at least one of the one or more keys.
However, De Castro teaches,
The method of claim 1, further comprising: 
exchanging one or more keys between the host device and the DP accelerator;  (Fig. 11(1112), CL(21), LN(7-10), “the methodology may use the private-public key pairs to exchange a randomly-generated short-term symmetric key, as is currently done in the HTTPS protocol”, i.e. keys are exchanged) and 
establishing a secure link between the host device and the DP accelerator using at least one of the one or more keys. (CL(21), LN(7-11), “the methodology may use the private-public key pairs to exchange a randomly-generated short-term symmetric key, as is currently done in the HTTPS protocol to create a secure channel over an insecure network, i.e. a secure channel (connection) is established based on key exchange).
As per KSR vs Teleflex, combining prior art elements according to known methods (device, product) to yield predictable results may be used to create a prima facie case of obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of De Castro with the invention of Savaganoker in view of Mitsui and Dietl.
Savaganoker in view of Mitsui and Dietl teaches, generating an output and transmitting the output to a host by executing a code received from the host and embedding a hash of watermark into a signature document.  De Castro teaches, establishing a secure connection based on key exchange. Therefore, it would have been obvious to have establishing a secure connection based on key exchange of De Castro into the teachings of Savaganoker in view of Mitsui and Dietl to exchange input data and output result securely. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). 

Regarding Claim 11, rejection of Claim 8 is included and Claim 11 is rejected with the same rationale as applied against Claim 4 above. 

Referring to Claims 5 and 12:
Regarding Claim 5 rejection of Claim 4 is included and for the same motivation Savaganoker teaches,
The method of claim 4, wherein the signature kernel is received from the host device and the output is transmitted to the host device (¶16-¶17, “The microcontroller may endow the PCIe accelerator apparatus with a cryptographic hardware identity and also ensures the integrity of the code running on the AP”, Fig. 2, ¶28, “a TPU may include host interface 202. The host interface 202 can include one or more PCIe connections that enable the TPU 200 to receive instructions that include parameters for a neural network computation”, Fig. 4(420), ¶32, “ at block 420, the one or more PCIe accelerators retrieve the encrypted code and/or data out of memory of the host computing device”, i.e. PCIe accelerator receives an encrypted code (a signature kernel) from a host, Fig. 4(450), “The one or more PCIe accelerator also encrypt the results with the same cryptographic session before sending them back to memory of the host computing device for storage at block 450”, i.e. results are sent back to the host ) [via the secure link].
Combination of Savaganoker, Mitsui and Dietl does not teach explicitly,
The method of claim 4, [wherein the signature kernel is received from the host device and the output is transmitted to the host device] via the secure link.
However, De Castro teaches,
The method of claim 4, [wherein the signature kernel is received from the host device and the output is transmitted to the host device] via the secure link. (CL(21), LN(7-11), “the methodology may use the private-public key pairs to exchange a randomly-generated short-term symmetric key, as is currently done in the HTTPS protocol to create a secure channel over an insecure network, i.e. a secure channel (connection) is established based on key exchange).

Regarding Claim 12, rejection of Claim 11 is included and Claim 12 is rejected with the same rationale as applied against Claim 5 above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Andrew Gerrie (GB # 2586065) disclose, authentication in content delivery networks (CDN). In one claim a client is provided with a code library application with an embedded secret key, requests for content are cryptographically checked to see if they were generated using the library application, probably using signatures. In another claim requests are made using code which is specifically obfuscated for the client (much like white-box cryptography implementations). Other code is non-specifically obfuscated. In embodiments the claimed check is partway through an overall process comprising a login check by the authentication server, checking the signature on a timestamped and encrypted token at the CDN, checking the library application signing of the request at the CDN, checking the private key signing of the request at the authentication server and finally delivering some content.
Rouhani et al. (US # 2021/0019605) disclose, embedding, in a hidden layer and/or an output layer of a first machine learning model, a first digital watermark. The first digital watermark may correspond to input samples altering the low probabilistic regions of an activation map associated with the hidden layer of the first machine learning model. Alternatively, the first digital watermark may correspond to input samples rarely encountered by the first machine learning model. The first digital watermark may be embedded in the first machine learning model by at least training, based on training data including the input samples, the first machine learning model. A second machine learning model may be determined to be a duplicate of the first machine learning model based on a comparison of the first digital watermark embedded in the first machine learning model and a second digital watermark extracted from the second machine learning model.
Wang et al. (US # 2020/0019857) discloses, a NN is trained using a cost function that places constraints on weights in the NN. The constraints are based on key(s) and cluster center(s) of the weights. The training embeds a capability to produce signature(s) corresponding to the key(s). Information is output that corresponds to the trained NN for testing a NN to determine if the tested NN is or is not verifiable as the trained NN. A NN is tested using the key(s) to determine output signature(s). The output signature(s) are compared, using a metric, with other signature(s) that correspond to the key(s). Based on the comparison, it is determined whether the NN is or is not verified as a known NN with the embedded capability to produce specific signatures corresponding to the key(s). In response to the NN being determined to be verified as the known NN, the NN is reported as being verified.
Lee et al. (US # 2019/0363880) discloses, a method of operating the system on chip, and an electronic device including the system on chip that execute artificial intelligence (AI) algorithms and/or machine learning algorithms in a 5G environment connected for Internet of Things in order to prevent an artificial intelligence product from being surreptitiously used, replaced, or modified by an attacker. The method for operating the system on chip may include a step of the system on chip receiving an encoded artificial intelligence product, a double-encoded asset key, and a private key distributed using a key exchange scheme, a step of receiving, from an electronic device including the system on chip, a unique key of the electronic device, a step of decoding the double-encoded asset key using the unique key of the electronic device in order to extract an encoded asset key, a step of decoding the encoded asset key using the private key in order to extract an asset key, a step of decoding the encoded artificial intelligence product using the asset key in order to extract an artificial intelligence product, and a step of performing artificial intelligence operation using the artificial intelligence product. It is possible to prevent an artificial intelligence product made by an individual, a company, or an organization from being reproduced and surreptitiously used, replaced, or arbitrarily modified by an attacker.
Van Der Val Den et al. (US # 2019/0273607) discloses, a cryptography system for digital identity authentication, and security including computer system or platform to enable users (individual, identity editor, requestor) using one or more user devices, having user data including a public identifier and a hardware key, a server, a private key on an individual user device and a matching public key on the server linked to individual user data on the server, an individual user device converts an individual user data into an individual user code on individual user device, editor user device receives individual user code and communicates individual user code to server, server pairs individual user device and editor user device by matching individual user code transmitted by said editor user device to user data on the server, and requestor to request verification of an identity of individual via issuance of a verification request and verified if match of decrypted public identifier in an identity contract.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARSHAN I DHRUV/Primary Examiner, Art Unit 2498